TRANCHITELLA, J.,
Plaintiff, as a result of a lease, institutes this action against defendant. The premises in question is owned by the estate of Abram L. Spec tor. Defendant claims that there is no averment in the complaint that plaintiff represents *626said estate and that the said estate is a necessary party.
The caption of the complaint clearly indicates that plaintiff is agent for the executor of the estate of Abram L. Spector. The complaint, which incorporates by reference a copy of the lease, indicates that plaintiff is designated as agent for the executor of the estate. The lease further only indicates plaintiff, Albert M. Greenfield and Company, Inc., as the lessor and not the estate of Abram L. Spector as lessor. It is plaintiff’s position that it is the only party having standing to certain rights under the lease.
Defendant in his memorandum of law cites only one case which holds, in part, that unless all necessary and indispensable parties are parties to an action, relief may not be granted by the court: Tigue v. Basalyga, 451 Pa. 436, 304 A. 2d 119 (1973). In this particular case, it was necessary that an additional defendant be included in the suit so that the requested remedy of plaintiff could be enforceable, the omitted defendant being a necessary party for the court to enforce the requested remedy of plaintiff. In this particular case, it is not necessary for the executor as an individual to be a party to this action, because the entire relationship between the parties is created as a result of the agent, plaintiff, Albert M. Greenfield & Company, Inc. Plaintiff is clearly the proper plaintiff as it is the named lessor in the lease in question. As the named agent-lessor under the lease agreement, plaintiff becomes most likely the only party who can enforce rights under the lease. The executor and/or the estate of Abram L. Spector, owner of the demised premises, is not a necessaary party to this action. Therefore, the requested dismissal of the preliminary objections of defendant is so ordered.